—Order unanimously affirmed without costs. Memorandum: We reject the contention of respondent that Family Court erred in awarding custody of the parties’ son to petitioner. The determination of the trial court in a custody matter is to be accorded great deference because such determination "turns almost entirely on assessments of the credibility of the witnesses and particularly on the assessment of the character and temperament of the parent” (Matter of Irene O., 38 NY2d 776, 777; see, Matter of Pieri v Rider, 195 AD2d 1013; Matter of Kennedy v Kennedy, 156 AD2d 834, 835). Upon our review of the record, we conclude that the court’s determination has a sound and substantial basis and is supported by the evidence (see, Matter of Pieri v Rider, supra; Matter of Gill v Gill, 135 AD2d 1090, 1090-1091). (Appeal from Order of Jefferson County Family Court, Schwerzmann, J.—Custody.) Present—Denman, P. J., Green, Fallon, Balio and Boehm, JJ.